CANTY, J.
I concur in the result, but am of the opinion that, if the stacker had been wrongfully taken by defendants, plaintiff could waive the tort, and sue on implied contract, as it attempted to do; but it has failed to prove that the’ stacker was wrongfully taken. I am also of the opinion that, if it appeared that the defendants had refused to perform the contract on their part by executing the note for the price of the stacker when the same was delivered to them, the plaintiff could rescind the contract, and sue on an implied contract, as it has done. See notes to Cutter v. Powell, *3482 Smith, Lead. Cas. (8th Ed.) 23. But “the refusal which is to authorize the rescission of the contract must be an unqualified one.” Id. It does not appear that the note in question was ever de: manded.